EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in an interview with Andrew Koopman on 5/11/2022.

The application has been amended as follows: 

Claim 25: 
Canceled
	
	Claim 26:
The method of claim 20 [25], wherein the input means comprises; a movement sensor to send the movement by the user; or combinations thereof.

Claim 27:
The method of claim 24, wherein when [a] the command from the user is received, the steps of increasing the volume of the audio output of the active zone and/or repeating the audio output of the active zone are activated.

Allowable Subject Matter
Claims 1-7, 9-10, 12-24, 26-30 and 32 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a display system in a vehicle comprising: one or more displays, sensor to determine user’s line of sight, input means to receive a command, controller to determine active zone or rank content based on user’s line of sight, use data from input means to determine a user feedback comprising head or body movement responding to the operation of the active zone at the enhanced level, associate user feedback with a particular modification to the operation of the active zone at the enhanced level, and perform the particular modification of the active zone at the enhanced level upon detection of the user feedback.
However, none of the cited art or any other discloses or inherently implies the display system further comprising the controller further configured to determine that a user’s gaze is directed toward the active zone of the one or more displays, use the data obtained from the input means to determine a user feedback occurring at a same time as the user’s gaze.
It is noted previous advisory action filed 4/22/2022 described claims 7, 10 and 27 to regard an embodiment outside of the independent claims limitations of head or body movement. However, the current application’s originally filed specification describes facial gestures for performing audio commands. The specification further describes head tilt (movement) and facial expression while looking forward with a driver’s eyes is processed as a facial gesture command. Claims 7, 10, and 27 are found to be within the embodiment limited by the claims head or body movement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622